        Case 3:16-cv-00744-AC          Document 153       Filed 02/23/19     Page 1 of 3




Bret Knewtson, OSB 03355
Bret Knewtson, Esq
3000 NE Stucki Ave STE 230-M
Hillsboro OR 97124
Telephone: (503) 846-1160
Facsimile: (503) 922-3181
bknewtson@yahoo.com

Mark G Passannante OSB 944035
Broer & Passannante PS
1001 SW Fifth Avenue, #1220
Portland, Oregon 97204
Phone: (503)294-0910
Fax: (503) 243-2717
Markpassannante@msn.com

John Gear, OSB# 073810
John@JohnGearLaw.com
John Gear Law Office LLC
161 High St SE STE 208B
Salem OR 97301-3610
503-569-7777 tel ~ 503-206-0924 fax

       Attorneys for Plaintiff




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF OREGON (PORTLAND)

MICHAEL KAISER and MARGARET J.                    Case No.: 3:16-cv-0744-AC
LOEWEN, on behalf of themselves and others
similarly situated,                               NOTICE OF APPEAL TO UNITED STATES
                Plaintiff,                        COURT OF APPEALS FOR THE NINTH
        vs.                                       CIRCUIT    and    REPRESENTATION
CASCADE CAPITAL LLC, and, GORDON                  STATEMENT
AYLWORTH & TAMI P.C.,
                Defendant




Michael Kaiser and Margaret J. Loewen, on behalf of themselves and all others similarly

situated, the Plaintiff’s appeal to the United States Court of Appeals for the Ninth Circuit from




                        Notice of Appeal and Representation Statement- 1
         Case 3:16-cv-00744-AC         Document 153        Filed 02/23/19     Page 2 of 3




the Order of Dismissal of the District Court for the District of Oregon, entered in this case on

February 4, 2019, dismissing Plaintiffs’ action with prejudice, document #152.

                                                             Dated this February 24, 2019

                                                            s/ Bret Knewtson
                                                               Bret Knewtson, OSB 033553,
                                                               Attorney for Plaintiff


                               REPRESENTATION STATEMENT

 PARTIES                                           COUNSEL
 Plaintiff-Appellant (Michael Kaiser and           Bret Knewtson, OSB 03355
 Margaret J. Loewen)                               Bret Knewtson, Esq
                                                   3000 NW Stucki PL STE 230-M
                                                   Hillsboro OR 97124
                                                   Telephone: (503) 846-1160
                                                   Facsimile: (503) 922-3181
                                                   bknewtson@yahoo.com

                                                   Mark G Passannante OSB 944035
                                                   Broer & Passannante PS
                                                   1211 SW 5th Ave Ste 2330
                                                   Portland OR 97204
                                                   Phone: (503)294-0910
                                                   Fax: (503) 243-2717
                                                   Markpassannante@msn.com

                                                   John Gear, OSB# 073810
                                                   John Gear Law Office LLC
                                                   161 High St SE STE 208B
                                                   Salem OR 97301-3610
                                                   503-569-7777 tel ~ 503-206-0924 fax
                                                   John@JohnGearLaw.com

 Defendant-Appellee (Cascade Capital LLC and       Peter Eidenberg, OSB #075778
 Gordon Aylworth & Tami P.C.)                      peidenberg@keatingjones.com
                                                   Kelly F. Huedepohl, OSB #133896
                                                   khuedepohl@keatingjones.com
                                                   Keating Jones Hughes PC
                                                   200 SW Market St Ste 900
                                                   Portland OR 97201
                                                   Phone: (503) 222-9955
                                                   Fax: (503) 796-0699




                        Notice of Appeal and Representation Statement- 2
       Case 3:16-cv-00744-AC      Document 153      Filed 02/23/19     Page 3 of 3




                                                      Dated this February 24, 2019

                                                     s/ Bret Knewtson
                                                        Bret Knewtson, OSB 033553,
                                                        Attorney for Plaintiff



Service by ECF:
John M. Gear John@JohnGearLaw.com, gearjm@icloud.com
Kelly Frances Huedepohl khuedepohl@keatingjones.com, rensley@keatingjones.com
Mark G. Passannante markpassannante@msn.com
Peter D. Eidenberg peidenberg@keatingjones.com, phamilton@keatingjones.com




                    Notice of Appeal and Representation Statement- 3
